Citation Nr: 1756067	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a back disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as due to herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to herbicide exposure and/or as secondary to service-connected PTSD.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected PTSD.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his June 2013 substantive appeal to the Board, the Veteran requested a videoconference hearing before a Member of the Board.  His request was granted, written notification was provided, and a hearing was scheduled for February 3, 2016.  However, the Veteran did not appear for the hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This case was previously before the Board in November 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for hypertension and ED are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  A skin disability is not etiologically related to the Veteran's active service, and is not a disability presumed to be related to exposure to herbicides.

2.  There is no current diagnosis of a back disability other than pain.

3.  OSA is not etiologically related to the Veteran's active service, was not caused or chronically worsened by a service-connected disability, and is not a disability presumed to be related to exposure to herbicides.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service, and the incurrence or aggravation of skin disability during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  A back disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  OSA was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and the incurrence or aggravation of OSA during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Skin Disability

The Veteran asserts that he has a skin disability as a result of active service.  Specifically, the Veteran asserts that his skin disability was caused by exposure to herbicides during active service in the Republic of Vietnam.

Service treatment records (STRs) are silent for any complaint of, treatment for, or clinical diagnosis of a skin disability during active service.

The post-service medical evidence of record shows the Veteran initially sought VA care in January 2008.  The Veteran reported an itchy rash on his arms and legs that was worse in summer and on physical examination, the examiner noted hyperpigmented macular areas on his upper arms.  At a May 2008 VA dermatology consultation, the Veteran presented for treatment of discoloration on his lower legs.  At that time, he did not use support stockings.  The examiner observed hyperpigmented dry patches with prominent edema on both lower legs and a large varicose vein on his right lower leg.  The examiner diagnosed stasis dermatitis and recommended daily use of support stockings and referral to vascular surgery for evaluation of leg vessels.

At an April 2017 VA examination, the Veteran reported prior diagnoses of dermatitis in 2008 and tinea versicolor in the 1980s.  The Board notes that there is no medical evidence of record reflecting a prior diagnosis of tinea versicolor.  The Veteran reported white spots that first appeared on his back and thighs, and worsening symptoms in summer.  He reported the skin issues began in the 1980s, but he did not seek medical attention for it until 2008.  The examiner opined that the Veteran's skin disability was less likely than not incurred in or the result of active service.  The examiner's rationale stated that stasis dermatitis was due to venous insufficiency and usually occurs in middle-aged and elderly patients.  As the Veteran's stasis dermatitis occurred years after his separation from active service, the examiner opined that it was less likely than not due to his active service or herbicide exposure.  In this regard, the examiner noted that there is no scientific evidence linking stasis dermatitis or minimal tinea versicolor to herbicide exposure.

The April 2017 VA examination report is probative; the medical officer thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

With regard to the Veteran's contention regarding herbicide exposure, the Board notes that stasis dermatitis and tinea versicolor are not diseases for which service connection on the basis of exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).

While the Veteran is competent to report skin discoloration and itchy rash symptoms, he is not competent to provide a diagnosis of a skin disability or an opinion linking his current diagnosis to his active service, to include exposure to herbicides during such service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion with regard to his claim of entitlement to service connection for a skin disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Back Disability

The Veteran asserts that he has a back disability as a result of active service.  Alternatively, the Veteran asserts that his back disability was caused by exposure to herbicides during active service in the Republic of Vietnam.

STRs are silent for any complaint of, treatment for, or clinical diagnosis of a back disability or back pain symptoms during active service.  Indeed, on his January 1971 separation examination report, the Veteran explicitly denied any history of back problems.

The post-service medical evidence of record shows the Veteran first complained of low back pain at a December 2013 VA annual health screening, stating that he had experienced low back and leg pain for the previous 10 years.  A September 2014 VA primary care note showed the Veteran continued to experience low back pain, had seen a VA specialist, and had undergone physical therapy.  A September 2015 VA health screening listed the Veteran's low back pain as a 5 out of 10 and the Veteran stated he was unable to walk or ride a bike due to low back pain.  An April 2016 VA mental health treatment record showed the Veteran reported intermittent back pain.  However, there is no indication from the medical treatment notes of record that the Veteran has been diagnosed with an actual back disability other than pain.  In fact, on his VA Medical Center problem list, the Veteran's back complaints are identified only as pain.  

Further, the Veteran has not provided any specific allegations of an injury to his back or a reason for his belief that his back pain is related to active service.  Additionally, the Veteran has not alleged that he has experienced back pain since service.  

While the Veteran is competent to report symptoms such as low back pain, he is not competent to provide a diagnosis of a back disability or an opinion linking that diagnosis to his active service or to herbicide exposure during Republic of Vietnam service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case and pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of a back disability other than pain.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a diagnosed back disability, service connection is not applicable in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a skin disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for OSA

The Veteran contends that he has OSA as a result of active service.  Alternatively, he asserts that his OSA was caused by exposure to herbicides during active service in the Republic of Vietnam as well as his service-connected PTSD.

STRs are silent for any complaint of, treatment for, or clinical diagnosis of OSA while the Veteran was in active service.

The post-service medical evidence of record shows the Veteran reported ongoing continuous positive airway pressure (CPAP) therapy for OSA at his initial VA visit to establish care in January 2008.  At that time, the Veteran reported compliance with his CPAP therapy but frequent symptoms associated with OSA persisted.

At an April 2017 VA examination, the Veteran reported persistent OSA symptoms often kept him awake at night.  He reported prior sleep studies in 1989, 1994/1996, and in 2004.  The Veteran stated he did not know why so many sleep studies had been conducted, but affirmed that he continued to have problems with OSA that caused him to wake in the middle of the night.  VA conducted a home sleep study of the Veteran in October 2014 that showed an AHI score of 38 and was positive for OSA. The examiner noted the Veteran was obese at the time of the examination and historically so by VA medical records.  She noted that the Veteran was diagnosed with OSA many years after separation from active service and that no private sleep studies had been submitted for the record.  She opined that the Veteran's OSA was more likely due to obesity and less likely due to active service or herbicide exposure, noting that his body mass index (BMI) in 2008 was 33.5.  Further, the examiner stated that that there is no scientific evidence that PTSD caused OSA and no medical literature that shows OSA was aggravated beyond its natural progression by PTSD.  

The April 2017 VA examination report is probative; the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

With regard to the Veteran's contention regarding herbicide exposure, the Board notes that OSA is not a disease for which service connection on the basis of exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).

While the Veteran is competent to report sleep disturbance symptoms and CPAP therapy, he is not competent to provide an opinion linking his current diagnosis to his active service, to include herbicide exposure during such, or an opinion that his service-connected PTSD caused or chronically worsened his OSA, as such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for OSA is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for OSA is denied.


REMAND

The Board finds that further development is necessary before the remaining claims on appeal are decided.

In the November 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his hypertension and ED.  The examiner was specifically directed to provide opinions and supporting rationales for direct and secondary service connection legal theories of entitlement.  

A review of the record shows that the Veteran was afforded the directed VA examinations in April 2017.  However, the examiner failed to provide sufficient opinions in compliance with the Boards directives with regard to the issues of entitlement to service connection for hypertension and ED, specifically in relation to whether those disabilities were caused or chronically worsened by the Veteran's service-connected PTSD.  Therefore, the Board finds that the development conducted does not adequately comply with the directives of the November 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be scheduled for additional VA examinations to determine the nature and etiology of his hypertension and ED.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran or provided an opinion in this appeal, of sufficient expertise to determine the nature and etiology of the Veteran's hypertension.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension had its onset during active service, or within one year of his separation from active service, or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension was caused or chronically worsened by the Veteran's service-connected disabilities, to specifically include PTSD.

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran or provided an opinion in this appeal, of sufficient expertise to determine the nature and etiology of the Veteran's ED.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that ED had its onset during active service, or within one year of his separation from active service, or is otherwise etiologically related to the Veteran's active service, to include herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that ED was caused or chronically worsened by the Veteran's service-connected disabilities, to specifically include PTSD.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


